Citation Nr: 9913083	
Decision Date: 05/13/99    Archive Date: 05/21/99

DOCKET NO.  97-30 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1968 to July 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center in Wichita, Kansas (RO) which denied the 
veteran's claim for service connection for PTSD.


REMAND

In order to establish entitlement to service connection for 
PTSD, the veteran must show:  1) medical evidence 
establishing a clear diagnosis of the condition; 2) credible 
supporting evidence that the claimed inservice stressor 
actually occurred; and 3) a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f) (1998).  If the 
claimed stressor is related to combat, service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed inservice stressor.  Id.

The veteran asserts that he has PTSD resulting from his 
experiences while serving in Vietnam.  According to the 
veteran, he was stationed in Vietnam from April 1969 to March 
1970 at Long Binh where he was assigned to a transportation 
unit, 29th General Support Group, HHC Signal Corps, and was 
responsible for delivering communications equipment.  The 
veteran states that his assignment involved traveling on a 
convoy to areas near Long Binh, specifically "Song Bey, Tay 
Ninh, Quan Lois [sic], Phuy Loy [sic]".  In his PTSD 
statement submitted in December 1995, the veteran stated his 
convoy duty occurred in September through November of 1969.  
According to the veteran, on one occasion, the convoy was 
attacked and sustained gunfire damage and two casualties.  
The veteran states that one of these casualties was the 
convoy commander (a major) and the other was the commander's 
driver.  In his March 1998 hearing, the veteran estimated 
that this incident occurred approximately midway through his 
tour of duty in Vietnam, and that the convoy may have been 
headed on Highway One going toward Tay Ninh.  The veteran 
further states that the convoy was fired upon on a number of 
occasions, but he provided no details of other incidents.  He 
maintains that although he was not assigned to a combat unit, 
he performed combat duties on 3 or 4 occasions.  The veteran 
also states that his other duties besides convoy transport, 
included "rat patrol", which involved riding armed jeeps at 
night that on occasion came under fire.  He also stated that 
on one occasion a Vietnamese person ran into the road while 
the veteran was on convoy and the convoy ran him over without 
stopping.  He did not provide any identifying details with 
respect to this incident. 

The RO found that the stressor incidents described by the 
veteran lacked corroboration in the record.  However, the 
information furnished by the veteran has not been referred to 
the U.S. Armed Services Center for Research of Unit Records 
(USASCRUR) [formerly U.S. Army & Joint Services Environmental 
Support Group (ESG)] for the purpose of verifying the claimed 
stressors.  The Board finds that, while some of the 
information provided by the veteran pertaining to his alleged 
stressors was too vague for verification, the information 
describing the deaths of his convoy commander and the 
commander's driver between September and November 1969 is 
specific enough to warrant further historical investigation.   

The record contains no medical diagnosis of or treatment for 
a psychiatric condition.  (There are private medical records 
involving treatment for alcohol abuse, which do not contain 
any psychiatric diagnosis).  The veteran asserts that he was 
hospitalized for 90 days at the Topeka, Kansas VA medical 
center (VAMC) in approximately February through April 1995.  
He states that he was diagnosed with severe PTSD by 
physicians at the Topeka VAMC and was put on four medications 
for his psychiatric condition.  Following his release, he 
began receiving outpatient treatment at the Leavenworth, 
Kansas VAMC and attended a PTSD after care group at the 
Topeka VAMC.  The RO requested records from these facilities, 
but these were either not forwarded or were not associated 
with the claims file.  Clearly, records of the treatment and 
diagnosis described by the veteran is essential to a 
determination of the claim.

The Board notes that under the current diagnostic criteria 
for PTSD, set forth in the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV), the standard for assessing 
whether a stressor is sufficient to trigger the onset of PTSD 
is now a subjective standard with the sufficiency of the 
stressor based on  the individual clinical determination of 
the examining health provider.  See Cohen v. Brown, 10 Vet. 
App. 128 (1997).  Any medical records relating to a diagnosis 
of PTSD and the basis for that diagnosis should be secured. 

In light of the foregoing, this case is REMANDED for the 
following further development:

1.  The RO should contact both the 
Topeka, Kansas and Leavenworth, Kansas 
VAMCs and request that all treatment 
records for any psychiatric condition be 
forwarded.  The RO should follow up on 
this request and ensure that the records 
are associated with the claims file. 

2.  The RO should request that the 
veteran provide a comprehensive statement 
containing as many details as he can 
recall with respect to alleged inservice 
stressors.  Such details should include 
the date of the incident, type and 
location of incident, numbers and names 
of casualties, any other units involved, 
and all other identifying details.  If 
the veteran maintains that he received 
any commendations indicating combat 
service, he should provide information 
and evidence of such.  The veteran should 
be advised that this information is 
vitally necessary to obtain corroboration 
of the stressful events, and that 
therefore he should be as specific as 
possible.

3.  Thereafter, the RO should send the 
new information provided by the veteran, 
as well as all details previously 
provided by the veteran and contained 
within the record, a copy of the 
veteran's DD 214, and a copy of this 
REMAND, to the United States Armed 
Services Center for Research of Unit 
Records (USASCRUR), 7798 Cissna Road, 
Springfield, Virginia 22150-3197.  The 
USASCRUR should be requested to provide 
any additional information that might 
corroborate the veteran's alleged 
stressors and to provide the unit history 
for the 29th General Support Group, HHC 
Signal Corps unit.

4.  If and only if, after the above 
development, the RO determines that the 
veteran's stressors are verified, and 
that the veteran has been diagnosed with 
PTSD, but the etiology of such PTSD is 
not stated in the record, the RO should 
schedule the veteran for a psychiatric 
examination.  Upon examination, the 
examiner should be asked to determine 
whether there is a nexus between the 
veteran's PTSD and the verified 
stressor(s).  The report of examination 
should include the complete rationale for 
all opinions expressed.  All appropriate 
special tests should be accomplished, and 
the claims file must be made available to 
the examiner for review in connection 
with the examination. 

5.  The RO should then readjudicate the 
veteran's claim for service connection 
for PTSD.  If the benefit sought on 
appeal is not granted, the veteran and 
his representative should be furnished a 
supplemental statement of the case, and 
should be afforded adequate opportunity 
to respond thereto before the case is 
returned to the Board for further 
appellate review.
The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any 
opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  

The veteran is free to submit any additional 
evidence he desires to have considered in 
connection with his current appeal.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









